LOGO [g42031g24r42.jpg]    Exhibit 10.1

August 12, 2015

Eric Seeton

Eric:

I am pleased to offer you a position with API Technologies Corp. (the “Company”)
as its Chief Financial Officer (CFO). Subject to the terms and conditions set
forth in this letter, the effective date of your employment shall be no later
than the 8th of September 2015 (the “Effective Date”). Your employment with the
Company is not recognized and authorized until your commencement of work at the
Company. All offers of employment at the Company are contingent upon the
successful completion of pre-employment screening (background check and/or drug
testing). This letter sets forth the terms and conditions of the Company’s offer
of employment to you.

1. Position. During the term of your employment, you shall serve as the Chief
Financial Officer of the Company. You shall report directly to the President and
Chief Executive Officer of the Company. Your principal place of employment will
be located at 400 Nickerson Road, Marlborough, MA 01752 or at such other
location as agreed upon by the undersigned parties to this letter. The nature of
your positions shall also require travel to other business locations of the
Company as needed from time to time.

2. Base Salary. You will be paid an initial annual base salary of $225,000
(“Base Salary”), which will be paid on a bi-weekly basis ($8,653.85) in
accordance with the Company’s normal payroll procedures. Your Base Salary will
be subject to reduction only in conjunction with, and in proportion to,
reductions in the base salaries of other senior executives of the Company, and
subject to all other applicable taxes, withholding and standard deductions.

3. Incentive Compensation.

(a) Cash Incentive. You will be eligible to receive an annual cash incentive
(“Cash Incentive”) payable for the achievement of performance goals established
by the Chief Executive Officer with your consultation. Your target Cash
Incentive will be 40% of your Base Salary, both based on specified levels of
performance goals being achieved. The actual earned Cash Incentive, if any,
payable to you for any performance period will depend upon the extent to which
the applicable performance goals specified by the Committee are achieved and
will be decreased or increased for under- or over-performance. Receipt of the
Cash Incentive is contingent on your continued and active employment with the
Company through the date of payment. Payment of the Cash Incentive for any
fiscal year of the Company will be made within two and one-half months after the
end of such fiscal year. The performance period for any Cash Incentive award
shall be the Company’s fiscal year. You will be entitled to a minimum Cash
Incentive award for the Company’s fiscal year ending November 30, 2015, of at
least $30,000, subject to applicable taxes, withholding and standard deductions.

4. Equity.

(a) Initial Grants. On the Effective Date, the Committee shall grant to you,
pursuant to the Amended and Restated API Technologies Corp. 2006 Equity
Incentive Plan (the “Plan”), the following (the “Initial Grant”):

(i) Restricted Stock Unit Grant. Restricted Stock Units (as that term is defined
in the Plan) equal to $75,000 of Common Stock (as defined in the Plan) (the “RSU
Grant”), which shall be fully vested and be paid on the earliest of (A) three
years from the Effective Date following annual equal vesting, over the three
(3) year period (B) the date on which the Company terminates your employment for
any reason other than for Cause, or (C) the date on which you resign for Good
Reason (as defined below); and

 

1



--------------------------------------------------------------------------------

LOGO [g42031g24r42.jpg]

 

(ii) Option Grant. Options (as that term is defined in the Plan) covering
100,000 shares of Common Stock, which shall (A) have an exercise price equal to
the Fair Market Value (as defined in the Plan) of the Common Stock on the
Effective Date, (B) have a term of ten (10) years from the Effective Date,
(C) be Incentive Stock Options (as defined in the Plan) to the maximum extent
allowed by the limit specified in Section 9.1(b) of the Plan and Non-statutory
Stock Options (as defined in the Plan) to the extent such Options exceed such
limit, and (D) fully vest and become exercisable on the earliest of (1) three
years from the Effective Date following annual equal vesting, over the three
(3) year period, (2) the date on which the Company terminates your employment
for any reason other than for Cause, or (3) the date on which you resign for
Good Reason.

All shares of Common Stock subject to the RSU Grant and the Options shall be
registered by the Company on Form S-8 prior to the vesting thereof. A copy of
the Company’s forms of Restricted Stock Unit Award Agreement, Incentive Stock
Option Agreement and Non-Statutory Stock Option Agreement are attached to this
letter.

5. Employee Benefits. As a full-time employee of the Company, you will be
eligible to participate in employee benefit plans, including medical, dental,
vision, life insurance, and AD&D plans. Additionally, API provides paid-time-off
(PTO) and other benefits that are generally made available to other employees of
the Company, subject to the terms, conditions and eligibility requirements of
such plans and the Company’s policies; provided, however, that you will be
credited three (3) weeks of PTO time on the Effective Date and may accrue a
total of four (4) weeks of PTO time per year per Company policy.

6. At-Will Employment. The Company is excited about your joining and looks
forward to a beneficial and productive relationship. Nevertheless, you should be
aware that your employment with the Company is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice. We request that, in the event of resignation, you give the
Company at least two (2) weeks’ notice. Also, you should note that the Company
may modify job titles, salaries and benefits from time to time as it deems
necessary; provided, however, that the foregoing will not impair any of your
rights under this letter.

7. Severance.

(a) Our at-will relationship notwithstanding, if the Company terminates your
employment with the Company for any reason other than for Cause or you resign
for Good Reason (as defined below), in each case in anticipation of or within
twenty-four (24) months after a Change in Control (as defined below) (an
“Involuntary Termination”), and you sign and deliver to the Company within
fifty-two (52) days after such Involuntary Termination (or termination
contemplated by Section 10(c)), and do not revoke within any applicable seven-
(7-) day revocation period (or other revocation period set forth by the Company
ending prior to the sixtieth (60th) day after such Involuntary Termination (or
termination contemplated by Section 10(c)) (such time period being the “Release
Deadline Period”), a general release of claims in the Company’s favor in a form
and substance reasonably acceptable to the Company (a “Release”), then you shall
be entitled to receive as severance pay continuation of your Base Salary,
payable in accordance with the Company’s standard payroll policies as in effect
on the date of such Involuntary Termination (and in no event less frequently
than monthly), including compliance with applicable withholding, for a period of
six (6) months (such period is hereinafter referred to as the “Severance
Period”). Payment of this severance pay shall begin on the first regularly
scheduled pay day occurring after your Release becomes effective (i.e., after
your Release has been signed and the applicable revocation period has elapsed
without revocation) (the “Payment Commencement Date”).

(b) In the event of an Involuntary Termination, subject to the same conditions
applicable to the receipt of any severance payments otherwise payable during any
Severance Period as set forth in Section 7(a), the Company will pay you the
amount, if any, that would have been paid to you under Section 3 and/or the
Company’s then active bonus plan had you remained employed by the Company for
the full bonus plan performance period, based on the actual performance of you
and/or the Company, as applicable, against the performance metrics applicable
thereto, provided, however, that any such amount otherwise earned shall be
prorated based on the ratio of the number of days you were actually employed by
the Company during the performance period to the total number of days comprising
the performance period as a whole. Such prorated bonus, if any, will be paid at
its regularly scheduled time.

 

2



--------------------------------------------------------------------------------

LOGO [g42031g24r42.jpg]

 

(c) If the Company terminates your employment with the Company for any reason
other than for Cause or your employment terminates as a result of your
resignation for Good Reason, in either case other than in anticipation of or
within twenty-four (24) months after a Change in Control, and you sign, deliver
to the Company and do not revoke a Release within the Release Deadline Period,
then you shall be entitled to receive as severance pay continuation of your Base
Salary, payable in accordance with the Company’s standard payroll policies as in
effect on the date of such termination (and in no event less frequently than
monthly), including compliance with applicable withholding, for a period of six
(6) months, which shall be the Severance Period for all purposes under this
letter. Payment of this severance pay shall begin on the Payment Commencement
Date but in any event no later than March 15 of the calendar year following the
calendar year in which your employment terminates; provided, however, that the
first such payment shall include any installments of severance pay that you
would have received prior to such Payment Commencement Date had your Release
been effective on the date of such termination. However, if the Release Deadline
Period spans two (2) calendar years, then the Payment Commencement Date will in
any event be in the second (2nd) calendar year.

(d) You hereby agree that the severance benefits provided for in
this Section 7 are the only severance benefits to which you may be entitled in
the event of the termination of your employment with the Company, and that such
benefits will be reduced dollar for dollar by any severance-related amount the
Company is required to pay you by law, corporate policy or other source that
would otherwise duplicate any portion of the severance benefits provided herein.

(e) The following terms shall have the following meanings for purposes of this
letter:

(i) “Affiliate” shall mean any person or entity that controls, is controlled by
or is under common control with the Company, by reason of equity security
ownership, contract or otherwise, as of the date of this letter, or any entity
controlled by any such person or entity, by reason of equity security ownership,
contract or otherwise, whether such control exists as of the date of this letter
or is established at any point in the future.

(ii) “Cause” shall mean (A) a material act of dishonesty committed by you in
connection with your responsibilities as an employee of the Company; (B) your
conviction of, or plea of nolo contendere to, (1) a misdemeanor involving an act
of moral turpitude or (2) a felony; (C) any gross or willful misconduct
(including action or failures to act) by you that causes material harm to the
business or reputation of the Company; (D) loss of any security or other
clearance required to be maintained due to the Company’s contracting with
government agencies; or (E) your (1) material failure to discharge your
employment duties, including compliance with Company Policy, or (2) material
breach of this letter or the Confidentiality Agreement (as defined below), in
each case of clauses (1) and (2) after you have received a written demand for
performance from the Board of Directors (or notice of non-performance, where
applicable) specifying the breach of employment duties, and your failure to cure
such breach (where such breach is curable) within thirty (30) days of the date
of such notice from the Board of Directors.

(iii) “Change in Control” shall mean the occurrence of any of the following with
respect to the Company following the Effective Date:

(A) Any “person”, as the term is used in Section 3 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (other than a Company employee
benefit plan), is or becomes the “beneficial owner” as defined in Rule 16a-1
under the Exchange Act, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the Company’s outstanding securities
ordinarily having the right to vote in the election of directors;

(B) Individuals who constitute the Board of Directors (the “Incumbent Board”) on
the Effective Date, cease for any reason to constitute at least a majority
thereof; provided, however, that (1) any individual becoming a director
subsequent to the Effective Date whose election proxies shall have been
solicited by the Board of Directors or who shall have been recommended for
election by the Board of Directors or (2) any

 

3



--------------------------------------------------------------------------------

LOGO [g42031g24r42.jpg]

 

individual elected or appointed by the Board of Directors to fill vacancies on
the Board of Directors caused by death or resignation (but not by removal) or to
fill newly created directorships shall be for purposes of
this Section 10(e)(iii)(B) considered as though he or she were a member of the
Incumbent Board;

(C) The consummation of a plan of reorganization, merger, or consolidation, in
which the stockholders of the Company own less than 50% of the outstanding
voting securities of the surviving entity; or

(D) A sale of all or substantially all of the Company’s assets, a liquidation or
dissolution of the Company or a similar transaction.

(f) “Good Reason” shall mean your resignation within thirty (30) days following
the expiration of any Company cure period (discussed below) following the
occurrence of one or more of the following, without your consent: (i) the
assignment to you of any duties, or the reduction of your duties, either of
which results in a material diminution of your authority, duties, or
responsibilities with the Company in effect immediately prior to such
assignment, or the removal of you from such position and responsibilities;
(ii) a material change in the geographic location at which you must perform
services (in other words, the relocation of you to a facility that is more than
fifty (50) miles from your current work location); (iii) the failure of the
Company to obtain assumption of this letter by any successor or assign; (iv) any
material breach by the Company of any provision of this letter; and/or (v) a
material reduction in the amount of your then current Base Salary or other
compensation, other than any reduction that is also applicable in a
substantially similar manner and proportion to the other senior executives of
the Company. You agree you will not resign for Good Reason without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within thirty (30) days of the initial existence
of the grounds for “Good Reason” and a reasonable cure period of not less than
thirty (30) days following the date of such notice.

(g) To the extent that any payment or distribution to or for your benefit
pursuant to the terms of this letter or any other plan, arrangement or agreement
with the Company, any of its affiliated companies, any person whose actions
result in a change of ownership or effective control covered by
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”), or any person affiliated with the Company or such person, whether paid
or payable or distributed or distributable pursuant to the terms of this letter
or otherwise (the “Payments”) would be subject to the excise tax (the “Excise
Tax”) imposed by Section 4999 of the Code, then the Company shall reduce the
Payments to the amount that is (after taking into account federal, state, local
and social security taxes at the maximum marginal rates, including any excise
taxes imposed by Section 4999 of the Code) one dollar less than the amount of
the Payments that would subject you to the Excise Tax (the “Safe Harbor Cap”)
if, and only if, such reduction would result in you receiving a higher net
after-tax amount. Unless you shall have given prior written notice specifying a
different order to the Company to effectuate the Safe Harbor Cap, the Payments
to be reduced hereunder will be determined in a manner which has the least
economic cost to you and, to the extent the economic cost is equivalent, will be
reduced in the inverse order of when the Payments would have been made to you
until the reduction specified herein is achieved. Your right to specify the
order of reduction of the Payments shall apply only to the extent that it does
not directly or indirectly alter the time or method of payment of any amount
that is deferred compensation subject to (and not exempt from) Section 409A of
the Code.

8. Retirement. You shall be eligible to participate in the Company’s 401(k)
plan, subject to the terms thereof as in effect from time to time.

9. Section 409A. The parties intend that this letter and the payments and
benefits provided hereunder be exempt from the requirements of Section 409A of
the Code, to the maximum extent possible, whether pursuant to the short-term
deferral exception described in Treas. Reg. Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treas. Reg.
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Code Section 409A is
applicable to this letter, the parties intend that this letter and any payments
and benefits thereunder comply with the deferral, payout and other limitations
and restrictions imposed under Code Section 409A. Notwithstanding anything
herein to the contrary, this letter shall be interpreted, operated and
administered in a manner consistent with such intentions; provided, however,
that in no event shall the Company or its agents, parents, subsidiaries,
Affiliates or successors be liable for any additional tax, interest or penalty
that

 

4



--------------------------------------------------------------------------------

LOGO [g42031g24r42.jpg]

 

may be imposed on you pursuant to Code Section 409A or for any damages incurred
by you as a result of this letter (or the payments or benefits hereunder)
failing to comply with, or be exempt from, Code Section 409A. Without limiting
the generality of the foregoing, and notwithstanding any other provision of this
letter to the contrary:

(a) To the extent Code Section 409A is applicable to this letter, a termination
of employment shall not be deemed to have occurred for purposes of any provision
of this letter providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service,” as defined in Treas. Reg. Section 1.409A-1(h), after
giving effect to the presumptions contained therein (and without regard to the
optional alternative definitions available therein), and, for purposes of any
such provision of this letter, references to “terminate,” “termination,”
“termination of employment” and like terms shall mean separation from service;

(b) If at the time your employment hereunder terminates, you are a “specified
employee,” as defined in Treas. Reg. Section 1.409A-1(i) and determined using
the identification methodology selected by the Company from time to time, or if
none, the default methodology, then, to the extent necessary to avoid subjecting
you to an additional tax or interest under Code Section 409A, any and all
amounts payable under this letter on account of such termination of employment
that would (but for this provision) be payable within six (6) months following
the date of termination, shall instead be paid in a lump sum on the first day of
the seventh (7th) month following the date on which your employment terminates
or, if earlier, upon your death, except (i) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treas. Reg.
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Treas. Reg. Section 1.409A-1(b)(9)(iii), as determined by the
Company in its reasonable good faith discretion), (ii) benefits which qualify as
excepted welfare benefits pursuant to Treas. Reg. Section 1.409A-1(a)(5), and
(iii) other amounts or benefits that are not subject to the requirements of Code
Section 409A; and

(c) Each payment made under this letter shall be treated as a separate payment
and the right to a series of installment payments under this letter shall be
treated as a right to a series of separate payments.

10. Disclosure Requirement. You have disclosed to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed. The
Company understands that such agreements will not prevent you from accepting
your position and/or performing the duties of your position, and you represent
that such is the case.

11. Rules of Workplace Conduct. As a Company employee, you will be expected to
abide by the Company’s rules and standards. Specifically, you will be required
to sign an acknowledgment that you have read and that you understand the
Company’s rules of conduct. Moreover, you agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Similarly, you agree not to bring
any third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information.

12. Execution of Confidentiality Agreement. As a condition of your employment,
you are also required to sign and comply with a Confidentiality and Intellectual
Property Agreement (the “Confidentiality Agreement”), which is incorporated by
reference herein and which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of Company proprietary information. Please note that we must
receive your signed Confidentiality Agreement before your first day of
employment.

(a) Non-Solicitation of Customers/ Clients. For a period of two (2)years
following termination of your employment for any reason, you shall not, directly
or indirectly, as an employee, agent, consultant, advisor, equityholder, joint
venturer, partner, manager, or in any other individual or representative
capacity, (i) solicit business from any Person which is or was a client or
customer of the Company at any time during your employment, or that was known to
you to be a customer or actively marketed prospect of Company or former customer
or client of Company.

 

 

5



--------------------------------------------------------------------------------

LOGO [g42031g24r42.jpg]

 

(b) Non-Solicitation of Employees. For a period of one (1) year following
termination of your employment for any reason you shall not, directly or
indirectly, as an employee, agent, consultant, advisor, equityholder, joint
venturer, partner, manager, or in any other individual or representative
capacity, induce or attempt to induce any employee of Company to leave the
employ of Company, or in any way interfere with the relationship between Company
and its employees, or employees of the Company.

13. Clawback. Any bonuses, incentive or equity based compensation awards granted
to you hereunder will be subject to any executive compensation recovery policy
adopted by the Company pursuant to the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or the NASDAQ Listing Rules to the
extent such requirements become applicable to the Company.

14. Miscellaneous.

(a) Governing Law. This letter shall be governed by and construed in accordance
with the laws of the State of Massachusetts, without regard to conflicts of laws
principles thereof that would direct the application of the laws of another
jurisdiction.

(b) Entire Agreement/Amendments. This letter, along with the Confidentiality
Agreement and any agreements relating to the Initial Grant, set forth the terms
of your employment with the Company and supersede any prior or contemporaneous
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews or pre-employment negotiations, whether
written or oral. This letter, including, but not limited to, its at-will
employment provision, may not be modified or amended except by a written
agreement signed by the Chairman of the Board of Directors and you.

(c) Assignment. This letter, and all of your rights and duties hereunder, shall
not be assignable or delegable by you. Any purported assignment or delegation by
you in violation of the foregoing shall be null and void ab initio and of no
force and effect. This letter may be assigned by the Company to a person or
entity which is an Affiliate or a successor in interest to substantially all of
the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such Affiliate or successor person.

(d) Successors and Assigns. This letter shall inure to the benefit of and be
binding upon the parties and their personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assigns.

(e) No Waiver. The failure of a party to insist upon strict adherence to any
term of this letter on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this letter.

(f) Severability. In the event that any one or more of the provisions of this
letter shall be or become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions of this letter
shall not be affected thereby.

(g) Withholding. The Company may withhold from any amounts payable under this
letter such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(h) Counterparts. This letter may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

(j) Submission to Jurisdiction. THE PARTIES HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN MASSACHUSETTS IN
CONNECTION WITH ALL DISPUTED MATTERS BASED UPON, RELATED TO OR ARISING OUT OF
THIS LETTER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6



--------------------------------------------------------------------------------

LOGO [g42031g24r42.jpg]

 

(k) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH OF THE PARTIES HERETO WAIVES AND COVENANTS THAT IT WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF
THIS LETTER OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE.

I look forward to your favorable reply and to working with you at API
Technologies Corp. This offer of employment will terminate if it is not
accepted, signed and returned within seven (7) days of the date of this letter.
Please acknowledge your acceptance of this offer of employment on the terms and
subject to the conditions set forth herein by signing this letter and returning
it to Laura Reeder, VP Human Resources, as soon as possible. Should you have any
questions, please feel free to contact Laura at (814) 272-2714 or
laura.reeder@apitech.com.

Regards,

/s/ Robert Tavares

Robert Tavares

President and Chief Executive Officer

API Technologies Corp

 

7



--------------------------------------------------------------------------------

LOGO [g42031g24r42.jpg]

 

By signing below, you consent that you have read and agree to the terms of the
above offer and agree to start your employment with API on September 8, 2015.
Your employment with the Company is not authorized until you report to work on
the Effective Date as outlined above. In addition, you represent that you are
not subject to any agreement, judgment, order, or restriction which would be
violated by your being employed with the Company, or that in any way restricts
your ability to perform services for the Company.

 

  Signature:  

/s/ Eric Seeton

  Print name:  

Eric Seeton

  Date:  

8/13/15

 

8